Citation Nr: 1752900	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a personality disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and paranoid schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.J. 



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1973 to January 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and R.J. testified before the undersigned Veterans Law Judge at an April 2017 videoconference hearing.  A transcript of this hearing is of record.

Following the November 2013 statement of the case, the Veteran submitted additional evidence in support of his appeal.  The Veteran filed his substantive appeal in January 2014.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).

In January 2016, the veteran executed a new power-of- attorney (VA Form 21-22), designating Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The Veteran has requested that his case be advanced on the docket because he is homeless.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2017).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

At his April 2017 Board hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits, in part, for his psychiatric problems.  Presently, the record does not include any SSA records or any attempt to obtain those records.  VA must request potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, as these records may provide evidence to substantiate the Veteran's service connection claims for a personality disorder and an acquired psychiatric disorder, on remand, the AOJ should request the Veteran's complete SSA disability benefits file, including all associated medical records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding mental health treatment records for his personality disorder and acquired psychiatric disorder that are not currently of record.

2.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  

3.  Only after obtaining the requested SSA records, to the extent available, and only if deemed necessary to adjudicating the claims should the AOJ schedule the Veteran for a VA examination for his acquired psychiatric disorder by an appropriately qualified examiner.  If an examination is found necessary, provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

For each current mental health diagnosis, is it at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disorder had its onset during active duty service, or is otherwise etiologically related to service?

In providing the above opinion, the VA examiner must comment on each of the mental health diagnoses that the Veteran has received during the pendency of his claim (i.e., anxiety, major depressive disorder, paranoid schizophrenia, and dissociative disorder).  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




